Citation Nr: 1813269	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-28 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder.

2.  Entitlement to service connection for a left elbow disorder.  

3.  Entitlement to service connection for a left arm disorder.  

4.  Entitlement to service connection for bilateral pes planus.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include chronic adjustment disorder (claimed as sleeplessness) and posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for chronic fatigue disorder, to include as secondary to an acquired psychiatric disorder.  

7.  Entitlement to an initial compensable rating for left thumb contusion with strain.  

8.  Entitlement to an initial rating in excess of 10 percent for tinea pedis cruris.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 2007 to May 2008, including service in Iraq and prior service in the reserves, with inactive duty for training from January 10, 2005, to June 15, 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In January 2018, a video hearing was held before the undersigned.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's last examination was a general VA examination in February 2009.  A remand is required for new examinations.  

Regarding a left wrist disorder, a left elbow disorder, and a left arm disorder, the February 2009 VA examiner states: "His left forearm, elbow and wrist injuries as likely as not occurred during his military service as described above, by patient's history, although at this time it is only his thumb that is affecting him, with no current limitations identified in his elbow, forearm, or wrist."  The examiner does not specify a disorder, but implies an unspecified disorder through his use of the word "injuries."  The RO denied these claims based on lack of a current diagnosis.  See August 2013 statement of the case; April 2009 rating decision.  Given the uncertainty regarding diagnoses, new VA examinations are required.  

Clarification is also required regarding the chronic fatigue disorder claim and the chronic adjustment disorder claim.  The Veteran originally filed a single claim of service connection for chronic fatigue and sleeplessness.  See April 2008 application.  The RO split this claim separate claims for chronic fatigue and sleeplessness.  See May 2008 MAP-D development letter.  The "sleeplessness" claim has since been characterized as the acquired psychological disorder of "chronic adjustment disorder."  See VACOLS.  

The February 2009 examiner clouds the distinction between these claims, stating: "[R]egarding chronic fatigue, it is HIGHLY LIKELY that the sleep disorder described above is due to posttraumatic stress disorder.  It is recommended that [the Veteran] undergo a posttraumatic stress disorder evaluation" (emphasis in original).  It is not clear if the examiner is using the terms "chronic fatigue" and "sleep disorder" to refer to the same disorder or to separate disorders.  Either way, it is not clear what "sleep disorder" the Veteran has, and the Board is prohibited from granting service connection for a "chronic fatigue" symptom.  Given the uncertainty regarding diagnoses, new VA examinations are required.  

Regarding bilateral pes planus, the February 2009 examiner states that this disorder was noted in a November 2004 service treatment record, but never states whether this disorder was at least as likely as not aggravated by service.  An additional examination is required.  

At the January 2018 hearing, the Veteran stated that his service-connected left thumb contusion and tinea pedis cruris have worsened since his February 2009 examination.  Given the evidence of increased symptomatology and the length of time since the Veteran's last VA examination, a remand is required to afford the Veteran with a contemporaneous VA examination to assess the current nature, extent, and severity of these service-connected disorders.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

VA treatment records to June 24, 2009, have been associated with the claims file.  Therefore, the RO should also obtain all relevant VA treatment records dated from June 25, 2009, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from June 25, 2009, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. Based on the information provided by the Veteran regarding stressors, the RO should take steps to verify the claimed in-service stressors, to include contacting all such entities deemed appropriate to provide any available information which might corroborate the Veteran's claimed stressors.  Such stressors include being "under maximum alert for a year" in Iraq and being "involved in combat for about two weeks," as described in the February 2009 VA examination (received 2/18/09, page 6 of 10).  

3. After completing steps 1 and 2 above, provide an examination and obtain a medical opinion regarding the nature and etiology of any acquired psychiatric disorder, including but not limited to PTSD, and any chronic fatigue disorder that is separate and/or secondary to any acquired psychiatric disorder.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions.  

a. Identify all acquired psychiatric disorders currently present.

b. Offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that a current acquired psychiatric disorder, including PTSD, had its onset in service or was otherwise caused by an in-service disease or injury, including a confirmed stressor in service.

c. Offer an opinion as to whether it is at least as likely as not that a current acquired psychiatric disorder had its onset within one year of the Veteran's discharge from his period of active service.

d. If a diagnosis of PTSD is warranted, the examiner should also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that PTSD is due to exposure to an actual confirmed stressor or the fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the response to the event or circumstance involved the psychological or a psycho-physiological state of fear, helplessness, or horror.

e. Whether the Veteran has any current or previously-diagnosed chronic fatigue disorder, and whether it is at least as likely as not (a 50 percent or better probability) that this disorder was incurred in the Veteran's service; and 

f. Whether the Veteran has any current or previously-diagnosed chronic fatigue disorder that (i) is proximately due to an acquired psychological disorder or (ii) was aggravated by an acquired psychological disorder.

g. If the Veteran does not have or has not had any current or previously-diagnosed chronic fatigue disorder, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has demonstrated objective indicators of chronic fatigue/sleeplessness due to an undiagnosed illness or a medically unexplained chronic multisymptom illness at any time since active military service; if there was a minimum of a 6-month period of chronicity of those objective indicators; and if, by history, physical examination, and laboratory tests, those objective indicators cannot be attributed to any known clinical diagnosis.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed left wrist disorder, left elbow disorder, left arm disorder, or bilateral pes planus.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:  

a. Whether the Veteran has any current or previously-diagnosed left wrist disorder, and whether it is at least as likely as not (a 50 percent or better probability) that this disorder was incurred in the Veteran's service; 

b. Whether the Veteran has any current or previously-diagnosed left elbow disorder, and whether it is at least as likely as not (a 50 percent or better probability) that this disorder was incurred in the Veteran's service; 

c. Whether the Veteran has any current or previously-diagnosed left arm disorder, and whether it is at least as likely as not (a 50 percent or better probability) that this disorder was incurred in the Veteran's service; 

d. Whether the Veteran has any current or previously-diagnosed bilateral pes planus, and whether it is at least as likely as not that this disorder was aggravated beyond its natural course during service; 

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

5. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and severity of the Veteran's service-connected left thumb contusion.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Full range of motion testing must be performed where possible.  The joint involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

The examiner should determine whether the Veteran's left thumb contusion is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should also request the Veteran identify the extent of his functional loss during a flare-ups and, if possible, offer range of motion estimates based on that information.  If the examiner is unable to provide an opinion on the impact of any flare-ups on the Veteran's range of motion, the examiner should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.  

6. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and severity of the Veteran's service-connected tinea pedis cruris.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

7. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

